Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com August 17, 2010 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Ventura Assets Limited Glendale, California To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Post Effective Amendment to Form S-1/A, Amendment No. 3, Registration Statement Under the Securities Act of 1933, filed by Ventura Assets Limited of our report dated March 18, 2010, relating to the financial statements of Ventura Assets Limited, a Colorado Corporation, as of and for the years ending December 31, 2009 and 2008 and for the period from August 9, 2002 (inception) to December 31, 2009. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
